J. S48018/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA              :      IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                                          :
                  v.                      :
                                          :
ANTHIAN DARALL GOEHRING ,                 :
                                          :
                        Appellant         :      No. 1394 WDA 2015

             Appeal from the Judgment of Sentence July 6, 2015
            In the Court of Common Pleas of Washington County
              Criminal Division No(s): CP-63-CR-0000897-2014


BEFORE: BOWES, DUBOW, and MUSMANNO, JJ.

MEMORANDUM BY DUBOW, J.:                       FILED SEPTEMBER 16, 2016

      Appellant, Anthian Darall Goehring, appeals from the Judgment of

Sentence entered in the Court of Common Pleas of Washington County

following Appellant’s open guilty plea to Third-Degree Murder, Conspiracy to

Commit Murder, and Robbery.1 On July 6, 2015, the trial court sentenced

Appellant to an aggregate term of thirty (30) to sixty (60) years’

incarceration.2 We affirm on the basis of the trial court’s Opinion.



1
  18 Pa.C.S. § 2502(c); 18 Pa.C.S. § 903(c); 18 Pa.C.S. § 3701(a)(1)(i),
respectively.
2
  The trial court sentenced Appellant as follows: for count 1, Third-Degree
Murder, twenty (20) to forty (40) years’ incarceration; for count 3,
Conspiracy to Commit Murder, ten (10) to twenty (20) years’ incarceration
to be served consecutive to the period of incarceration imposed at count 1;
for count 7, Robbery, ten (10) to twenty (20) years’ incarceration to be
served concurrent to the period of incarceration imposed at count 1.
J.S48018/16


      The trial court set forth the relevant factual history as follows:

      [O]n March 31, 2014, the police responded to a report of a
      shooting at 450 Chestnut Street, Apartment B[.]

      Upon their arrival, they noticed multiple gunshots through the
      door. They also observed a 10 year old [girl] had been struck by
      two shots. She was subsequently taken to Washington Hospital
      and pronounced dead. The coroner determined that the cause of
      death was the gun shooting.

      The investigation revealed that the four Defendants proceeded to
      that apartment on the morning of March 31, two of them
      remained in the car, that being Mr. White and Mr. Thomas.
      [Appellant] and Mr. Cochran proceeded up the steps and
      discharged firearms into the doors.

Trial Court Opinion, dated 2/9/16, at 4.

      On April 17, 2015, Appellant entered a counseled open guilty plea and

the trial court sentenced him on July 6, 2015.          Appellant filed a Post-

Sentence Motion on July 13, 2015, which the trial court denied on August

14, 2015.    Appellant timely appealed.     Both Appellant and the trial court

complied with Pa.R.A.P. 1925.

      Appellant raises the following issue on appeal:

         Did the trial court abuse its discretion and exercise
         judgment that was manifestly unreasonable, when it
         sentenced [Appellant] to an aggregate period of
         incarceration of no less than thirty (30) years to no more
         than sixty (60) years, which sentence is disproportionate
         to [Appellant]’s role in the crime, excessive, and fails to
         take into consideration [Appellant]’s cooperation against
         his co-defendants, along with his character and history.

Appellant’s Brief at 4.




                                      -2-
J.S48018/16


      The issue Appellant raises on appeal challenges the discretionary

aspects of his sentence. It is well settled that there is no automatic right to

appeal the discretionary aspects of a sentence.          Commonwealth v.

Mastromarino, 2 A.3d 581, 585 (Pa. Super. 2010). Rather, to reach the

merits of a discretionary sentencing issue, this Court must conduct a four-

part analysis to determine:

      (1) whether appellant filed a timely notice of appeal, Pa.R.A.P.
      902, 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify
      sentence, Pa.R.Crim.P. 720; (3) whether appellant's brief has a
      fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code.

Id. (citation omitted).

      Appellant filed a timely Notice of Appeal, properly preserved the issue,

and complied with briefing requirements under Pa.R.A.P. 2119(f). Thus, we

must determine whether Appellant raised a substantial question for our

review.

      A substantial question exists when “the appellant advances a colorable

argument that the sentencing judge’s actions were either: (1) inconsistent

with a specific provision of the Sentencing Code; or (2) contrary to the

fundamental     norms     which     underlie    the   sentencing     process.”

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (citations

and quotation marks omitted).




                                     -3-
J.S48018/16


     Here, Appellant avers that the sentence is “unreasonable and unduly

excessive” because the trial court imposed “consecutive sentences” and

failed “to properly account for the appellant’s cooperation against his co-

defendants, and his history and characteristics and instead concentrates

heavily on the nature and circumstances of the offense.” Appellant’s Brief at

9.    This   claim   presents   a   substantial   question   for   review.   See

Commonwealth v. Riggs, 63 A.3d 780, 786 (Pa. Super. 2012) (holding an

allegation that a sentence fails to consider relevant sentencing criteria

violates a fundamental norm underlying the sentencing process and raises a

substantial question); Commonwealth v. Dodge, 77 A.3d 1263, 1273 (Pa.

Super. 2013) (holding defendant’s challenge to the consecutive nature of his

sentence raised a substantial question).

     Having determined that Appellant’s issue on appeal raises a substantial

question for review, we turn to the merits of Appellant’s sentencing

challenge.

     “In reviewing a challenge to the discretionary aspects of sentencing,

we evaluate the court’s decision under an abuse of discretion standard.”

Dodge, supra at 1274 (citation omitted). Additionally, “this Court’s review

of the discretionary aspects of a sentence is confined by the statutory

mandates of 42 Pa.C.S. § 9781(c) and (d).”         Id.   (citation and quotation

marks omitted).




                                      -4-
J.S48018/16


      Section 9781(c) dictates that this Court should vacate a sentence if it

finds the sentence was within the sentencing guidelines but the guidelines

were applied erroneously or the case involves circumstances where

application of the guidelines would be unreasonable.       See 42 Pa.C.S. §

9781(c). Also, this Court should vacate a sentence if the sentence is outside

the guidelines and the sentence is unreasonable. See id.

      In reviewing the record, this Court must consider:

      (1)   the nature and circumstances of the offense and the
            history and characteristics of the defendant.

      (2)   the opportunity of the sentencing court to observe the
            defendant, including any presentence investigation.

      (3)   the findings upon which the sentence was based.

      (4)   the guidelines promulgated by the commission.


42 Pa.C.S. § 9781(d).

      The Honorable Edward J. Borkowski, who presided over the sentencing

hearing, has authored a thorough and well-reasoned Opinion, citing to the

record, relevant case law, and applicable statutes in addressing Appellant’s

challenge to the discretionary aspects of his sentence. After a careful review

of Appellant’s arguments and the record, we affirm on the basis of the trial

court’s Opinion, which concluded that: (1) the trial court did not abuse its

discretion in fashioning a sentence for Appellant, and (2) the trial court

considered all relevant factors, including Appellant’s presentence report,

Appellant’s history, Appellant’s apology, and the fact that Appellant


                                    -5-
J.S48018/16


cooperated with the police in investigating the homicide. See Trial Ct. Op.

at 4-8.

      The parties are instructed to attach a copy of the trial court’s Opinion

to all future filings.

      Judgment of Sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/16/2016




                                     -6-
                                                                                   Circulated 08/26/2016 08:46 AM




           IN THE COURT OF COMMON PLEAS OF WASHINGTON                               COUNTY,
                              PENNSYLVANIA

     COMMONWEALTH                        OF PENNSYLVANIA,           CRIMINAL DIVISION

                  APPELLEE,

                         V.                                         cc 201400897
     ANTHIAN DARALL GOEHRING,

               APPELLANT.



                                                      OPINION

     BORKOWSKI, J.



                                            PROCEDURAL HISTORY

               Appellant was charged by criminal information (CC 201400897) with one
                                            1
 count of criminal homicide,                    one count of conspiracy,2 four counts of aggravated

 assault,' one count of robbery," one count of burglary," one count of person not to

 possess a firearm, 6 one count of discharging a firearm into an occupied structure, 7

and four counts of recklessly endangering another person.8



 I
     is Pa. C.S.      § 250l(a).
' 18 -Pa.
3
               C.S.   § 903(c).
     18 Pa.    C.S.   § 2702(a)(l).
-t   18 Pa.    C.S.   § 3701(a)(l)(i).
5
     I 8 Pa.   C.S.   § 3502(a)(l).
6
     rs Pa.    C.S.   § 6105(a)(l).
7
     18 Pa.    C.S.   § 2707.l(a).
8
     I 8 Pa.   C.S.   § 2705.


                                                                                                     2
       On April 17, 2015, Appellant entered a guilty plea to third degree murder,

conspiracy to commit murder, and robbery.

       On July 6, 2015, Appellant was sentenced by the Trial Court as follows:

       Count one: third degree murder - twenty to forty years incarceration;

       Count   three:   conspiracy   to commit    murder -    ten to twenty      years

incarceration to be served consecutive to the period of incarceration imposed at

count one;

       Count seven: robbery - ten to twenty years incarceration to be served

concurrent to the period of incarceration imposed at count one.

       On July 13, 2015, Appellant filed a post sentence motion, which was denied

on August 14, 2015. This timely appeal follows.

                    STATEMENT OF ERRORS ON APPEAL

    Appellant raises the following issue on appeal, and it is set forth exactly as he

framed it:

      I.     Did the Trial Court abuse its discretion and exercise
             judgment that was manifestly unreasonable, when it
             sentenced the defendant to an aggregate period of
             incarceration of no less than thirty (30) years to no more
             than sixty (60) years, which sentence is disproportionate
             to defendant's role in the crime, excessive, and fails to
             take into consideration the defendant's cooperation
             against his co-defendants, along with his character and
             history?




                                                                                   3
                                        FACTS

       The Commonwealth provided the following recitation. of facts at Appellant's

 plea proceeding:

       Your Honor, if we were to proceed to trial, the evidence that we
       would educe would be that on March 31, 2014, the police
       responded to a report of a shooting at 450 Chestnut Street,
       Apartment B [ ... ] .
              Upon their arrival, they noticed multiple gunshots
       through the door. They also observed a 10 year old, Taniyah
       Thomas, had been struck by two shots. She was subsequently
       taken to Washington Hospital and pronounced dead. The
       coroner determined that the cause of death was the gun
       shooting.
              The investigation revealed that the four Defendants
       proceeded to that apartment on the morning of March 31, two
       of them remained in the car, that being Mr. White and Mr.
       Thomas. Mr. Goehring and Mr. Cochran proceeded up the steps
       and discharged firearms into the doors.
             We took statements from Mr. Goehring, Mr. White and
       Mr. Thomas, and that's why the charges were filed in this
       matter.

(Plea Transcript, April 17, 2015, pp. 14-15).

                                   DISCUSSION

       Appellant alleges in his sole claim that the Trial Court abused its discretion

when it sentenced Appellant disproportionate to Appellant's role in the crime, and

the Trial Court failed to take into consideration his cooperation, character, and

history. This claim is without merit.

      Here, Appellant was convicted of third degree murder, conspiracy to commit

murder, and robbery, and was sentenced to an aggregate term of incarceration of

                                                                                   4
 thirty to sixty years. It should be noted that each sentence at each of the charges

 were standard range sentences, and it is well-established        that the decision to

 impose sentences consecutively lies within the sound discretion of the sentencing

 court.      Commonwealth v. Lloyd, 878 A.2d 867,    873 (Pa.    Super.   2005);

 Commonwealth v. Peay, 806 A.2d 22, 29 (Pa. Super. 2002) (challenge                  to

 excessiveness will not raise a substantial question when sentenced within statutory

 limits).

            A defendant challenging the discretionary aspects of his sentence must

satisfy a four-part test in order to invoke the Superior Court's jurisdiction to review

his claim:

          (1) whether appellant has filed a timely notice of appeal; (2)
          whether the issue was properly preserved at sentencing or in a
          motion to reconsider and modify sentence; (3) whether
          appellant's brief has a fatal defect; and (4) whether there is a
          substantial question that the sentence appealed from is not
          appropriate underthe Sentencing Code.

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (quotations and

citations omitted). A substantial question is raised when a defendant alleges that

the sentencing court failed to take into consideration       certain statutory factors

before sentencing a defendant. Commonwealth v. Riggs, 63 A.3d 780, 786 (Pa.

Super. 2012). A sentence will be deemed unreasonable if a sentencing court fails to

consider certain statutory factors before sentencing a defendant. 42 Pa. C.S. §

972l(b) ("protection of the public, gravity of the offense as it relates to the impact


                                                                                     5
    on the life of the victim and on the community, and the rehabilitative needs of the

    defendant").

           Contrary to Appellant's assertion that his sentence was disproportionate              to

    his role in the crime, the evidence           presented at Appellant's       plea proceeding

    included that Appellant was one of the two individuals who kicked in the front

    door of an apartment building and proceeded to one of the apartments to rob the

    adult male occupant. To effectuate this, Appellant and his cohort discharged their

    weapons into the door of the apartment killing 10-year-old Taniyah Thomas who

    was one of the four occupants. See supra p. 4; Affidavit of Probable Cause.

Furthermore, the record clearly establishes that prior to sentencing Appellant, the

Trial Court considered all relevant factors. Specifically, the Trial Court reviewed

Appellant's presentence report, his history, the apology offered by Appellant, and

the fact that Appellant cooperated with the police in investigating this homicide.

(S.T. 2-4).9 The Trial Court additionally noted that:

          The Court, of course, takes into account and understands and
          accepts the anger that the Thomas family has and the loss of a
           l Ovyear-old girl. The Court also understands and accepts the
          district attorney's position as [a minister] of justice[,] in terms
          of solving this particular crime, the excellent work that went on
          by the Washington County Police Department and also
          demanding a strong measure of accountability in terms of the
          recommendations that have been put forth.
                  The Court finds in this instance of evaluating individual
          backgrounds as well as the nature of the events as they unfolded

9
    The designation "S.T." followed by numerals refers to Sentencing Transcript, July 6, 2015.


                                                                                                 6
        and the recommendation by the DA that it is one than can be
       given, in fact, despite the loss of this young girl's life, is
       consistent with accountability and his role as a minister of
       justice.
                I've reviewed each of your backgrounds. In that regard,
       Mr. Goehring' s is the most profound in terms of criminal
       history, followed most closely by Mr. Cochran, and Mr.
       Thomas and Mr. White less so. That's reflected both in the
       cooperation that each has extended as well as in the sentencing
       recommendations.       The     Court,     again,    finds     those
       recommendations to be consistent with the interest of justice
       and the nature of events as they unfolded, although nothing can
       account, whether it's 10 years, 20, 50 years or 100 years, for the
       loss of this 10-year-old Ta'Niyah Thomas and the profound
       effect it will have.
              The Court appreciates the statement of the father, the
       statement of her grandfather that was read into the record, who I
       understand had a significant role in her life and has indicated, as
       we all know with much of the background and history of what
       occurred, will forever remain unknown.

(S.T. 4-6).

       Based upon the foregoing, the Trial Court did not abuse its discretion in

sentencing Appellant as it did. See Commonwealth v. Kimbrough, 872 A.2d 1244,

1264-1265 (Pa. Super. 2005) (no abuse of discretion, and all relevant factors

considered where court reviewed presentence report prior to imposing sentence of

twenty to forty years for third degree murder, and consecutive           sentences for

recklessly endangering another person); Commonwealth v. Pollard, 832 A.2d 517,

526-527 (Pa. Super. 2003) (sentence reasonable and not excessive where judge

considered    presentence   report,   victim   impact   statements,   and defendant's

allocution before imposing consecutive sentences of twenty to forty years for third


                                                                                    7
.   -

        degree murder, five to fifteen years for conspiracy, and one to two years for abuse

        of corpse).

              Appellant's claim is without merit.




                                         CONCLUSION

                Based upon the foregoing, the judgment of sentence imposed by the Trial

        Court should be affirmed.


                                                    By the Court,




                                                                                        8